Case: 15-20548         Document: 00513688599        Page: 1    Date Filed: 09/22/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                        No. 15-20548                            FILED
                                                                       September 22, 2016
                                                                           Lyle W. Cayce
BRITTNEY TERRY,                                                                 Clerk

                 Plaintiff–Appellee,

v.

STEVE KINNEY, Principal of Westfield High School; REX GROZIER;
CORBY MEEKINS,

                 Defendants–Appellants.




                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:14-CV-1323


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*
       This case arises from an improper sexual relationship between Shae
McCutchen, a former Westfield High School coach and health teacher, and
Brittney Terry, a former student at Westfield. Terry reported the improper
relationship to police and McCutchen pleaded guilty to the resulting charges.
Terry filed this § 1983 complaint against Steve Kinney, Rex Grozier, 1 and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   While this appeal was pending, a Suggestion of Death of Rex Grozier was filed.
     Case: 15-20548       Document: 00513688599         Page: 2    Date Filed: 09/22/2016



                                      No. 15-20548
Corby Meekins, who were all supervisors of McCutchen at the time of the
abuse, alleging that they violated her Fourteenth Amendment right to bodily
integrity by failing to prevent or stop the improper relationship.                      The
defendants each moved to dismiss on qualified immunity grounds, contending
that Terry’s Third Amended Complaint failed to allege facts sufficient to state
a supervisory liability claim against them. The district court, acting on reports
and recommendations issued by the magistrate judge, denied each motion.
The defendants timely appealed.
       “Qualified immunity protects governmental officials from liability so
long as their conduct ‘does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.’” 2 As
the parties recognize, Terry had a clearly established liberty interest in her
bodily integrity guaranteed by the Fourteenth Amendment that was violated
by McCutchen’s misconduct. 3 The defendants, as McCutchen’s supervisors
during the relevant period, may be held liable under 42 U.S.C. § 1983 if they
“learned of facts or a pattern of inappropriate sexual behavior by [McCutchen]
pointing plainly toward the conclusion that the subordinate was sexually
abusing [Terry]” and “demonstrated deliberate indifference toward the
constitutional rights” of Terry, if that failure to take action caused Terry a
constitutional injury. 4
       “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.’” 5 After carefully reviewing the complaint in light of the briefs and



       2 Carroll v. Ellington, 800 F.3d 154, 169 (5th Cir. 2015) (quoting Rockwell v. Brown,
664 F.3d 985, 990 (5th Cir. 2011)), petition for cert. filed (July 25, 2016) (No. 16-128).
       3 See Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 455 (5th Cir. 1994) (en banc).
       4 Id. at 454.
       5 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)).
                                             2
    Case: 15-20548         Document: 00513688599          Page: 3   Date Filed: 09/22/2016



                                        No. 15-20548
oral argument, we conclude that the district court properly denied the
defendants’ motions to dismiss because the complaint adequately stated a
plausible claim for relief.            First, the complaint’s well-pleaded factual
allegations, taken as true, support a conclusion that the defendants were
aware of facts that “point[ed] plainly” to the abuse in question. 6 The complaint
alleges that Meekins “warned” McCutchen about the relationship; Kinney was
told by Terry herself about rumors that Terry was pregnant with McCutchen’s
child; and Grozier, among other things, allegedly “knew of the multitude of
rumors concerning . . . McCutchen having an improper sexual relationship.”
Second, the complaint adequately alleges that the defendants responded with
deliberate indifference to Terry’s constitutional rights.              According to the
complaint, Kinney and Grozier each failed to take action in response to the
rumors. With regard to Meekins, though the allegations are thin indeed, we
cannot say at this juncture whether something more than his warning to
McCutchen about the relationship was “obviously necessary to prevent or stop
the abuse.” 7
      We thus conclude that the complaint alleged sufficient facts regarding
all three defendants and AFFIRM the district court’s denials of the defendants’
motions to dismiss and REMAND for further proceedings. Our decision is
without prejudice to the defendants’ right to reassert their defenses following
further development of the case.




      6   See Taylor Indep. Sch. Dist., 15 F.3d at 454.
      7   Id.
                                               3